—Appeal from order, Family Court, New York County (Sara Schechter, J.), entered on or about August 28, 1997, which denied and dismissed respondent mother’s application to terminate the placement of her daughter, Destiny R., upon a finding that there were no significant changes in circumstances to justify the requested placement termination, unanimously dismissed, without costs, as academic in light of a subsequent order extending the child’s placement.
Were we to reach the merits, we would affirm. Although respondent has participated in parenting skills programs and has been in therapy, her unexplained, continued failure to acknowledge and discuss the circumstances of the subject child’s serious injury, skull fractures, leaves significant question as to her capacity for parenting and was properly found by Family Court to preclude the grant of respondent’s application for return of the subject child (see, Matter of Nathaniel T., 67 NY2d 838, 841-842).
*102Although respondent purports to appeal from a dispositional order entered on or about March 14, 1997, placing her daughter, Destiny R., in the custody of petitioner for a 12-month period, following fact-finding determinations, inter alia, that she abused and neglected Destiny R., no notice of appeal has been filed from the March 14, 1997 dispositional order and we are, accordingly, without jurisdiction to address respondent’s arguments with respect thereto (see, Matter of Exum v Sims, 254 AD2d 178). Were we to reach the merits, we would conclude that the fact findings of abuse and medical neglect and the original placement were amply supported by the evidence. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Lerner and Buckley, JJ.